Citation Nr: 0916345	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-36 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for seborrheic 
dermatitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
sinusitis.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to 
September 1992 and from February 2003 to March 2004. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefits sought on appeal.  
The veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In March 2009 the Veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

In addition to the matters addressed below, the Veteran has 
also claimed that a higher rating for service-connected 
rhinitis is warranted.  A Notice of Disagreement (NOD) was 
received in July 2007 and a higher rating was granted by the 
RO in August 2007.  The grant of a higher rating during the 
appeal does not represent a total grant of the benefit 
sought, i.e., a maximum schedular rating.  AB v. Brown, 
6 Vet. App. 35, 39 (1993).  As such, this matter would 
normally remain on appeal, but because the Veteran has not 
submitted a Substantive Appeal (VA Form 9) for this issue the 
appeal has not been perfected.  Absent a NOD, a Statement of 
the Case and a Substantive Appeal, the Board does not have 
jurisdiction of this issue.  See Hazan v. Gober, 10 Vet. App. 
511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994). 




FINDINGS OF FACT

1.  There is currently no justiciable case or controversy for 
active consideration by the Board on the issue of entitlement 
to service connection for seborrheic dermatitis. 

2.  A September 1999 rating decision denied service 
connection for sinusitis.  The Veteran did not appeal the 
rating decision and it is now final.

3.  The evidence received since the September 1999 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
sinusitis.  

4.  The Veteran does not currently have sinusitis.

5.  Sleep apnea is not shown to be causally or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  The Veteran's claim as to the issue of entitlement to 
service connection for seborrheic dermatitis is dismissed as 
no justiciable case or controversy is before the Board at 
this time.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 
2002); 38 C.F.R. §§ 19.4, 20.101, 20.200, 20.204 (2008). 

2.  The September 1999 rating decision, which denied service 
connection for sinusitis, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2008).

3.  The additional evidence presented since the rating 
decision in September 1999 is new and material and the claim 
for service connection for sinusitis is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated July 2005, 
October 2005, June 2006 and February 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.




Seborrheic Dermatitis

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.  

The Veteran requested service connection for seborrheic 
dermatitis in April 2005.  In a November 2005 rating 
decision, the RO denied the benefit sought and the Veteran 
submitted a Notice of Disagreement.  A Statement of the Case 
was issued, and the Veteran perfected his appeal by 
submitting a VA Form 9, Appeal to the Board of Veterans' 
Appeals, in November 2006.  Over the course of this appeal, 
the RO has continued the denial of benefits sought.  As such, 
the appeal was certified to the Board for consideration.

At the Veteran's March 2009 hearing before the Board, the 
Veteran stated that he did not want to pursue his claim of 
entitlement to service connection for seborrheic dermatitis.  
The Veteran and his representative specifically articulated 
the Veteran's intent to pursue only his claims on entitlement 
to sleep apnea and sinusitis.  See Transcript at pp. 23-24.  
Thus, the Veteran has withdrawn his substantive appeal with 
respect to the issue of seborrheic dermatitis pursuant to 
38 C.F.R. § 20.204(b).

Based on the foregoing, the Board finds that the Veteran no 
longer has an issue on appeal with respect to service 
connection for seborrheic dermatitis because he withdrew his 
substantive appeal.  Accordingly, there is no justiciable 
case or controversy regarding such issue currently before the 
Board as contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107 and 
38 C.F.R. § 19.4.  In the absence of a justiciable question 
on this matter the appeal as to the issue of entitlement to 
service connection for seborrheic dermatitis must be 
dismissed.  

Sinusitis

The Veteran's claim for service connection for sinusitis was 
previously considered and denied by the RO in September 1999.  
That rating decision noted that the medical evidence failed 
to reveal a sinus disability.  After the Veteran was provided 
notice of the decision and of his appellate rights, he did 
not appeal it, and the rating decision became final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In April 2005 the Veteran applied to reopen his claim for 
sinusitis.  The RO reopened the claim and issued a November 
2005 rating decision affirming the previous denial.  As a 
general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to 
a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  When a veteran seeks to reopen a final decision, 
the first inquiry is whether the evidence presented or 
secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence associated with the claims file subsequent to 
the September 1999 rating decision consists of private 
treatment records, VA treatments records, the transcript from 
the Veteran's March 2009 hearing before the undersigned 
Veterans Law Judge and other statements from the Veteran.  
Regardless of how the RO ruled on the question, the Board 
must determine for purposes of jurisdiction whether there is 
new and material evidence sufficient to reopen the claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has reviewed the evidence submitted since the 
rating decision in September 1999 and has determined that the 
evidence is both new and material because it related to an 
unestablished fact necessary to substantiate the claim for 
service connection for sinusitis.  Accordingly, the claim for 
service connection for sinusitis is reopened.

In general, service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service treatments records do not show any 
diagnosis of or treatment for sinusitis.  Service treatment 
records do note that the Veteran was treated for his sinuses 
in September 1987.  In February 1991 the Veteran was treated 
for a sinus infection and cough.  In November 1991 the 
Veteran was treated for a possible sinus headache.  However, 
there has been no showing of a chronic sinus disability 
during service.  The Veteran's separation examination in 
August 1992 indicates that the Veteran's sinuses were normal.  

Post-service treatment records show that the Veteran has 
received treatment for sinus infections.  During a February 
2001 VA examination, the Veteran was diagnosed with chronic 
maxillary sinusitis and was prescribed Flonase.  In November 
2004 the Veteran was treated for sinusitis at the VA 
treatment facility in El Paso, Texas.  However, x-rays 
conducted at that time indicated that the paranasal sinuses 
appeared normally aerated bilaterally and air-fluid levels 
did not suggest sinusitis.  

The Veteran also submitted private treatment records from Dr. 
Jamison and Dr. Aziz.  These records show an assessment of 
allergic rhinitis with Singulair and Flonase prescribed.  
Progress notes from November 2006 indicated that the 
Veteran's sinuses were clear and non-tender with a clear 
nasal discharge.  A VA examination in December 2006 confirmed 
a diagnosis of rhinitis and ruled out sinusitis based on x-
rays conducted in conjunction with the examination.  There 
was no nasal discharge, sinus tenderness, or obvious deviated 
nasal septum.  The Veteran was able to breathe through his 
nose without any apparent difficulty.  

Treatment records from March 2007 showed complaints of a 
chronic cough with hemoptysis.  Dr. Jamison opined that the 
origin of the bleeding was in the posterior nasal vault.  
Additional VA treatment records from May 2007 and June 2007 
indicate that the Veteran reported continued sinus headaches 
and sinus problems that were relieved somewhat with 
medication.  

In May 2007 the Veteran was granted service connection for 
rhinitis based on the treatment records mentioned above.  In 
August 2007 the Veteran's rating for this condition was 
increased from noncompensable to 30 percent disabling.

The Board finds that the competent medical evidence indicates 
that the Veteran is not currently diagnosed with chronic 
maxillary sinusitis.  The most recent VA and private 
treatment records show a diagnosis of rhinitis and negative 
findings for sinusitis.  

A claimant is responsible for supporting a claim for benefits 
under laws administered by the VA, and the appellant was 
clearly advised of the need to submit medical evidence 
demonstrating both the presence of the claimed condition and 
a nexus or relationship between that condition and service.  
The appellant has not presented evidence showing current 
sinusitis beyond his own statements.  The appellant, as a lay 
person, lacks appropriate medical training and is therefore 
not competent to provide a probative opinion on a medical 
matter.  Routen v. Brown, 10 Vet. App. 183, 186 (1997). 

Based on this record, the Board finds that the evidence is 
against the appellant's claims for service connection for 
sinusitis.  In the absence of a current disability related to 
service by competent medical evidence, a grant of service 
connection is clearly not supportable.  Brammer v. Derwinksi, 
3 Vet. App. 223, 225 (1992). 


Sleep Apnea

The Veteran has also claimed entitlement to service 
connection for sleep apnea.  As mentioned above, service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active 
service.  That an injury or disease occurred in service alone 
is not sufficient; there must be chronic disability resulting 
from that condition.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  Additionally service 
connection may be granted on a presumptive basis for certain 
chronic disability when they are manifested to a compensable 
degree within the initial post-service year sleep disorders.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, sleep 
disorders are not presumptively service-connectable.

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) Medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of injury or disease, and (3) medical evidence of 
a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran's service treatment records are negative for any 
complaints, treatment or findings of sleep apnea during 
military service.  A review of the Veteran's August 1992 exit 
examination report reveals that the Veteran did not note any 
trouble sleeping. 

However, In April 2004, shortly after the Veteran's second 
discharge he reported having frequent trouble sleeping.  The 
Veteran reported waking up in the middle of sleeping, but 
noted that the condition had improved since he was home from 
deployment.

Post-service treatment records include a sleep study 
conducted by Sunwest Sleep Center in November 2004, 
approximately seven months after service.  The diagnosis was 
severe obstructive sleep apnea.  An additional sleep study 
conducted by Sunwest Sleep Center was conducted in December 
2004, and Continuous Positive Airway Pressure (CPAP) was 
prescribed.  VA outpatient treatment records from January 
2005 indicate further treatment for this condition.

In January 2006 the Veteran submitted statements from both 
his wife and a friend of the Veteran.  His wife noted that 
while the Veteran always had abnormal sleeping patterns after 
his return from deployment in 2004 they became notably worse.  
The statement from the Veteran's friend noted that while 
serving together during Operation Iraqi Freedom he noticed 
that the Veteran snored very loudly and often woke himself 
up.  

The Veteran underwent a VA examination in October 2006.  At 
that time the examiner noted that the Veteran gave a history 
of sleep related breathing problems, which started in 1998.  
At that time he was waking up frequently during the night 
with a choking or suffocating sensation and his wife told him 
that she had witnessed episodes where he would stop breathing 
in his sleep.  

In January 2008 the Veteran was scheduled for a comprehensive 
VA examination.  The examiner reiterated the history 
mentioned above and noted that in 1998, between active duty 
services, the Veteran was requested to have a sleep study.  
The examiner also noted that a February 2001 a primary care 
provider at the VA noted a complaint of snoring for four 
years.  At that time the Veteran was given a consult to 
behavioral health for a sleep apnea study, which the Veteran 
never scheduled.  The examiner opined that the Veteran's 
sleep apnea most likely started in 1997, when he was 
evaluated that the VA Healthcare Center.  

The Board notes that none of the competent medical evidence 
in the claims file causally relates the Veteran's sleep apnea 
to active service.  As mentioned above, a claimant is 
responsible for supporting a claim for benefits under laws 
administered by the VA, and the Veteran was clearly advised 
of the need to submit medical evidence demonstrating both the 
existence of the claimed condition and a nexus or 
relationship between that condition and service.  The Veteran 
has not presented any evidence of a link between sleep apnea 
and service beyond the statements provided by himself, his 
wife and a fellow servicemember.  The question of whether 
sleep apnea is etiologically related to active service 
requires complex medical knowledge, which, as a laypeople, 
those individuals are not found to be competent to address.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In sum, the Board concludes that there is a preponderance of 
evidence against the Veteran's claim.  As such. the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

The appeal as to the issue of entitlement to service 
connection for seborrheic dermatitis is dismissed.

New and material evidence having been submitted, the claim 
for service connection for sinusitis is reopened.  To this 
extent, the appeal is allowed.  

Service connection for sinusitis is denied.

Service connection for sleep apnea is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


